



Exhibit 10.1


TENTH AMENDMENT TO CREDIT AGREEMENT
THIS TENTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 23, 2019 (this
“Amendment”), is entered into among FTD COMPANIES, INC., a Delaware corporation
(the “Company”), INTERFLORA BRITISH UNIT, a company incorporated under the Laws
of England & Wales (the “UK Borrower”, and together with the Company, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, and BANK OF
AMERICA, N.A., in its capacities as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
in its capacities as the Administrative Agent, Swing Line Lender and L/C Issuer,
are parties to that certain Credit Agreement, dated as of July 17, 2013 (as
amended or modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as provided herein (the Existing Credit Agreement, as amended hereby, the
“Credit Agreement”).
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Consent, Acknowledgement and Reaffirmation. By such Person’s signature
below, each of the Loan Parties hereby: (a) acknowledges and consents to this
Amendment and the terms and provisions hereof; (b) acknowledges and agrees that,
as of the Effective Date (defined below), the Outstanding Amount of (i) the
Revolving A Loan was not less than $59,582,575.40, (ii) the Revolving B Loan was
not less than $15,000,000, (iii) the Term Loan was not less than $113,654,013
and (iv) the L/C Obligations was than $0.00, and that such constitute valid and
subsisting obligations of the Loan Parties to the Lenders that are not subject
to any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind; (c) reaffirms the covenants and agreements contained in each Loan Document
to which such Person is party, including, in each case, as such covenants and
agreements may be modified by this Amendment and the transactions contemplated
hereby; (d) reaffirms that each of the Liens created and granted in or pursuant
to the Loan Documents in favor of the Administrative Agent for the benefit of
the holders of the Obligations is valid and subsisting, and acknowledges and
agrees that this Amendment shall in no manner impair or otherwise adversely
affect such Liens, except as explicitly set forth herein; (e) acknowledges that
this Amendment is limited to the extent specifically set forth herein and shall
not be deemed a waiver of, or a consent to a departure from, any other term,
covenant, provision or condition set forth in the Credit Agreement; and (f)
confirms that each Loan Document to which such Person is a party is and shall
continue to be in full force and effect and the same are hereby ratified and
confirmed in all respects, except that upon the effectiveness of this Amendment,
all references in such Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean the Credit Agreement and the other
Loan Documents, as the case may be, as in effect and as modified by this
Amendment.
2.    Amendments.




1



--------------------------------------------------------------------------------



(a)    Section 2.05(b)(viii) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:
(viii)    Limited Availability Period. Each Borrower shall immediately prepay
Revolving A Loans, Revolving B Loans and/or Swing Line Loans made to it, and/or
the Company shall Cash Collateralize the L/C Obligations, in an aggregate amount
as is necessary to cause the sum of the Total Revolving A Outstandings plus the
Outstanding Amount of all Revolving B Loans to not exceed the following amounts
for the periods set forth therein:
Period
Amount
May 17, 2019 – May 23, 2019
$80,000,000
May 24, 2019 – May 27, 2019
$85,000,000
May 28, 2019 – June 10, 2019
$92,000,000
June 11, 2019 – June 14, 2019
$135,000,000
June 15, 2019 – June 28, 2019
$150,000,000
June 29, 2019 – July 5, 2019
$155,000,000
July 6, 2019 – Maturity Date
$167,500,000



; it being understood that availability in excess of $150,000,000 from and after
July 6, 2019 will be subject to the Company’s 13-week cash forecast supporting
any borrowing above such level.
(b)    A new Section 11.22 is hereby added to the Existing Credit Agreement to
read as follows:
11.22    Acknowledgement Regarding any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such




2



--------------------------------------------------------------------------------



QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
As used in this Section 11.22, the following terms have the following meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


3.    Incorporation of Section 11.22 into Security Agreements. Each of the
parties hereto acknowledge and agree that Section 11.22 of the Credit Agreement
is hereby incorporated into each of (a) the Security Agreement and (b) that
certain Security Agreement dated as of March 13, 2019 by and among FTD, Inc.,
FTD UK Holdings Limited and the Administrative Agent, in each case by reference
mutatis mutandis.
4.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof (the “Effective Date”) when all of the conditions
set forth in this Section 3 shall have been satisfied.




3



--------------------------------------------------------------------------------



(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of each Borrower, each Guarantor, the
Administrative Agent and the Required Lenders.
(b)    Fee Letter. The Administrative Agent shall have received a counterpart of
a fee letter, in form and substance satisfactory to the Administrative Agent,
duly executed by the Company.
(c)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance satisfactory to the
Administrative Agent:
(i)    copies of the Organization Documents of each U.S. Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such U.S. Loan Party to be true and correct as of the Effective
Date (or a certification that such Organization Documents have not been amended
since the Second Amendment Effective Date);
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each U.S. Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such U.S. Loan Party is a party (or, with respect to
incumbency certificates, a certification that the Responsible Officers listed on
the incumbency certificates delivered on the Second Amendment Effective Date
have not changed);
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each U.S. Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation; and
(iv)    in relation to the UK Borrower, (A) a copy of a resolution of the board
of directors of the UK Borrower (1) approving the terms of, and the transactions
contemplated by, this Amendment and resolving that it execute this Amendment,
(2) authorizing a specified person or persons to execute this Amendment on its
behalf, and (3) authorizing a specified person or persons, on its behalf, to
sign and/or dispatch all documents and notices to be signed and/or dispatched by
it under or in connection with this Amendment; (B) a certificate of the UK
Borrower (signed by a director) confirming that the constitutional documents and
resolution of the board of directors of the UK Borrower are correct, complete
and in full force and effect as at a date no earlier than the date of this
Amendment; and (C) copies of the Organization Documents of the UK Borrower (or a
certification that such Organization Documents have not been amended since the
Second Amendment Effective Date).
(d)    KYC; Beneficial Ownership Certification. Upon the reasonable request of
any Lender made at least five days prior to the Closing Date, the Company shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act. If any




4



--------------------------------------------------------------------------------



Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, such Borrower shall deliver to the Administrative Agent and the
Lenders, a Beneficial Ownership Certification in relation to such Borrower.
5.    Expenses. The Loan Parties agree to reimburse, upon demand therefor, the
Administrative Agent for all reasonable documented out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the (a)
reasonable documented fees and expenses of Moore & Van Allen PLLC, and (b) the
reasonable and documented fees and expenses of FTI Consulting, Inc.
6.    Ratification; Acknowledgment. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.
7.    Representations. Each Loan Party represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).
(c)    The execution and delivery of this Amendment does not violate, contravene
or conflict with any provision of its Organization Documents.
(d)    The Obligations are not subject to any offsets, defenses or
counterclaims.
(e)    No Default exists on and as of the Effective Date.
(f)    After giving effect to this Amendment, the representations and warranties
set forth in Article VI of the Credit Agreement are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) as of the
Effective Date unless they specifically refer to an earlier date, in which case
they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.
(g)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
8.    Lender Representations, Warranties and Covenant. Each Lender party hereto
represents and warrants that, after giving effect to this Amendment, the
representations and warranties of such Lender set forth in Section 10.12 of the
Credit Agreement are true and correct as of the Effective Date. Each Lender
party hereto hereby agrees to comply with the covenants applicable to such
Lender set forth in Section 10.12 of the Credit Agreement.
9.    Successors and Assigns; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No other




5



--------------------------------------------------------------------------------



Person shall have or be entitled to assert rights or benefits under this
Amendment, other than the non-party members of the Lender Group (defined below)
with respect to the provisions of Section 12 and Section 13 (which members of
the Lender Group are intended to be third party beneficiaries of this
Amendment).
10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.
11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.    Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Amendment or the other
Loan Documents.
13.    Release. In consideration of the agreements of the Administrative Agent
and the Required Lenders set forth in this Amendment, the Loan Parties hereby
release and forever discharge the Administrative Agent, each L/C Issuer, the
Swing Line Lender, the Lenders and the Administrative Agent’s, each L/C
Issuer’s, the Swing Line Lender’s and each Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives and affiliates (collectively, the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with any of the Loan Documents through and
including the Effective Date, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the Loan Parties may have or claim to have
against any member of the Lender Group.
14.    No Actions, Claims. Each Loan Party represents, warrants, acknowledges
and confirms that, as of the Effective Date, it has no knowledge of any action,
cause of action, claim, demand, damage or liability of whatever kind or nature,
in law or in equity, against any member of the Lender Group arising from any
action by such Persons, or failure of such Persons to act, under or in
connection with any of the Loan Documents.
15.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
16.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]






6



--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
COMPANY:
FTD COMPANIES, INC.,

a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
UK BORROWER:
INTERFLORA BRITISH UNIT,

a company incorporated under the Laws
of England & Wales
By: /s/ Rhys J. Hughes                        
Name: Rhys J. Hughes
Title: Director
GUARANTORS:
FLORISTS’ TRANSWORLD DELIVERY, INC.,

a Michigan corporation
By: /s/ Steven Barnhart                    
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD GROUP, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                    
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE COMMERCE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD MOBILE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



For purposes of Section 3, agreed to and acknowledged by:
FTD UK HOLDINGS LIMITED




By: /s/ John C. Dunstan        
Name: John C. Dunstan
Title: Secretary






TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Gavin Shak                        
Name: Gavin Shak
Title: Assistant Vice President


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender
By: /s/ John Schuessler                        
Name: John Schuessler
Title: Senior Vice President


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Tracie Plummer                        
Name: Tracie Plummer
Title: Director / Relationship Manager


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Megan Tripodi                        
Name: Megan Tripodi
Title: Vice President














TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Lender
By: /s/ Megan Tripodi                        
Name: Megan Tripodi
Title: Vice President


TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



COMPASS BANK,
as a Lender
By: /s/ Jon McCurdy                        
Name: Jon McCurdy
Title: SVP




TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Terry A. Graffis                        
Name: Terry A. Graffis
Title: Senior Vice President




TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Fred Schimel                        
Name: Fred Schimel
Title: Vice President




TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



FIRST BANK OF HIGHLAND PARK,
as a Lender
By: /s/ Lynn M. Rosinsky                    
Name: Lynn M. Rosinsky
Title: Senior Vice President










TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



AGCOUNTRY FARM CREDIT SERVICES, PCA (f/k/a FCS COMMERCIAL FINANCE GROUP, FOR
AGCOUNTRY FARM CREDIT SERVICES, PCA), as a Lender


By: /s/ Eric Born                        
Name: Eric Born
Title: Vice President




TENTH AMENDMENT
FTD COMPANIES, INC.

--------------------------------------------------------------------------------



COMPEER FINANCIAL, PCA successor to 1st FARM CREDIT SERVICES, PCA, as a Lender


By: /s/ Kevin Buente                        
Name: Kevin Buente
Title: Principal Credit Officer










TENTH AMENDMENT
FTD COMPANIES, INC.